DETAILED ACTION
This action is in response to the amendment filed on June 2, 2021.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.        

                                       Response to Arguments
1.	Applicant’s arguments dated June 2, 2021 with respect to USC 103 rejection of claims 17-32 have been considered and after further search and review of the references, the Office respectfully disagrees and maintains the rejection.
Applicant argues that “Haub does not explicitly disclose: "(i) other objects deemed to be subsequently required by the first client computer based on properties to entries of the other objects in the plurality of objects that are similar to the properties in the entry of the first object by at least one common element therebetween", as claim 21 recites, in pertinent part. 
“And also does not disclose: "packing by the processor the entries corresponding to the requested properties along with entries corresponding to said properties of the other objects to be subsequently required by the first object in accordance with the determined priority; and sending by the processor the packed entries in one transmission over the communication network to the first client computer to avoid superfluous queries and overhead thereof about the determined other objects, thus reducing communication overhead or bandwidth in the communication network." As claim 21 recites in pertinent part.


Paragraph [0034] in the application as-filed, discloses the meaning of elements: “Generally, indexing of objects is requires computational resources and time for collecting and structuring properties of objects, including exploring inside the objects to identify and extract elements such as keywords, phrases, references to embedded or linked items and so forth. It is noted that the indexing of objects in the enterprise may lag, leaving at least some objects with minimal index information and/or incomplete information. Such conditions may occur, for example, when plentiful of object reside in and/or linked to the enterprise.” Emphasis added
Therefore, the indexing server, may pack, upon a user request, as recited in claim 21 in pertinent part: “entries corresponding to the requested properties“ which are, for example, objects having a value, such as ‘agent’ in a property, such as ‘title of objects’ and in a property, such as, ‘descriptions of objects’, and then the present application may have the indexing server determine the following: (i) other objects having similar properties by at least one element; and (ii) a priority, as claim 21 recites in pertinent part:
“...(i) other objects deemed to be subsequently required by the first client computer based on properties in entries of the other objects in the plurality of objects that are similar to the properties in the entry of the first object by at least one common element therebetween and (ii) a priority based on a number of the at least one common element in the properties of the other objects in the plurality of objects,...” Emphasis added.
Accordingly, the present application may have the indexing server pack, as claim 21 recites in pertinent part: “entries corresponding to said properties of the other objects deemed to be subsequently required by the first client computer”, which means that the indexing server will, also search for objects with for 
“...packing by the processor the entries corresponding to the requested properties along with entries corresponding to said properties of the other objects deemed to be subsequently required by the first client computer, in accordance with the determined priority; and sending by the processor the packed entries in one transmission over the communication network to the first client computer to avoid superfluous queries and overhead thereof about the determined other objects, thus reducing communication overhead or bandwidth in the communication network,...” Emphasis added, as claim 21, recites in pertinent part.
In contrast, the Applicant asserts that Bernstein responds to “...a need in the art for a mechanism to increase the performance of object-oriented systems. The mechanism should allow applications to access objects using current methods, while taking advantage of common patterns of use to decrease the time required to access objects.” (paragraph [0012]). Bernstein discloses a system and method where “...Objects and attributes are prefetched according to one or more strategies that predict which attributes will be useful in the future to an application.” (paragraph [0086]).
More specifically, Bernstein teaches prefetching by creating a structure context that identifies a set containing a first object and other related objects. Upon a fetch of an attribute in the first object, the system also fetches related data, which includes other attributes in the object, and attributes of other objects of the set having the same name as the attribute fetched for the first object (see abstract and paragraphs [0047]-[0048]). However, Bernstein fails to disclose: (i) other objects deemed to be subsequently required by the first client computer based on properties in entries of the other objects in the plurality of objects that are similar to the properties in the entry of the first object by at least one common element therebetween and...packing by the processor the entries corresponding to the requested properties along with entries corresponding to said properties of the other objects deemed to be subsequently required by the first client computer, in accordance with the determined priority; and 
sending by the processor the packed entries in one transmission over the communication network to the first client computer to avoid superfluous queries and overhead thereof about the determined other objects, thus reducing communication overhead or bandwidth in the communication network,..." (Emphasis added) as required in claim 21
In other words, Bernstein doesn’t relate to objects, i.e. entries having an element e.g., a value such as ‘agent’, in an attribute, i.e., property, in properties as ‘title of objects’ ‘descriptions of objects’, and then indexing other objects having similar properties by the one or more common element, e.g., the value ‘agent’, as the current application does.
Therefore, the Applicant respectfully asserts that neither Haub nor Bernstein alone or in combination, teaches or suggests each and every element of Applicant’s independent claim 21. Thus, Applicant contends that independent claim 21 is not obvious over Haub in view of Bernstein thus, independent claim 21 is allowable. Independent claim 25 has similar limitations to independent claim 21 vis-a-vis changes. 
Each of dependent claims 17-20, 22, 24, and 26, 28-32 includes all the limitations of one of independent claims 21 and 25 and are likewise allowable.”
	Haub teaches in the Abstract, wherein the TDM framework provides applications with a central platform for accessing data across an entire enterprise system. By means of the individual plug-ins, which may be specific to a given data file format, metadata for each data store in the enterprise may be indexed in a unified manner. The unified indexing, in turn, provides the ability to browse and query the indexed data without requiring the opening or reading from a source data file. One example of an indexing operation is described in FIG. 6. The plug-in may read in the attributes/properties from any previously stored arbitrary, binary, or ASCII file into the data index for searching custom file formats and legacy data. Col. 11, lines 39-45, teaches that the data model may define a structure of data items, their attributes/properties, and relationships between the different data items. 
	In addition, Bernstein teaches in [0014]-0016], wherein a data storage system provides access to an initial object whose state includes a structure that contains one or more other objects. The structure that contains those other objects is called the structure context of those other objects. The system creates a structure context description that remembers the objects in the structure and associates that structure context description with every object in the structure. When data for an attribute is fetched from one object in the structure i.e. the object's structure context data for the corresponding attribute is prefetched from the other objects in the structure.
	In Fig. 5, the component can be an attribute, scalar values and object references or a structure of object. The data storage system then retrieves the desired component of the state of an object and returns it to the caller. At this time, the data storage system also prefetches additional components of the state of object.The state consists of its structures, which are the collections implemented by its class's interfaces, and its attributes, which are properties implemented by its class's interfaces. When an application accesses a component of the object's state, where that component is a collection or property of an interface, the repository prefetches all of the components supported by the interface or all of the components of the same kind (i.e. all of the collections or all of the properties) supported by the interface. For example, when an application accesses a property in the object's state, where that property is a member of an interface, the repository prefetches all of the properties supported by the interface.
Regarding independent claim 25, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 17-20, 22, 24, and 26, 28-32, Applicant has not overcome the rejections and they remain similarly rejected.
Applicant is requested to thoroughly review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16 are cancelled. Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Haub et al. (US 8099400 B2) in view of Bernstein et al (US 2004/0162841 A1).
Regarding claim 21, Haub discloses “A computerized method for reducing communication overhead between a client computer and indexing server in a computerized system and , the computerized method comprising: in a computerized system comprising an indexing server, a storage device for storing properties of a plurality of objects, and at least one client computer, receiving by a processor of the indexing server, a request from a first client computer over a communication network for properties in an entry of a first object in the plurality of objects;” (See Fig. 1, 2, 4A, 4B and 9, Col. 15, lines 60-65) An index of the plurality of data files may be searched according to the received query. The index may be organized according to the meta-data. The query may be issued by a user interactively, or by another application or service, which is requesting automated access to a selected portion of measurement data. In step 509, the results of the query may be retrieved from one or more data files. In various embodiments of step 509, a plug-in associated with each data file from which query results are retrieved may be used to retrieve measurement data from the data file.)
But Haub does not explicitly disclose “(i) other objects to be subsequently required by the first client 'computer based on properties to entries of the other objects in the plurality of objects that are similar to the properties in the entry of the first object by at least one common element therebetween”
However, Bernstein teaches “(i) other objects to be subsequently required by the first client 'computer based on properties to entries of the other objects in the plurality of objects that are similar to the properties in the entry of the first object by at least one common element therebetween” (According to applicant’s specification [0056], “In some embodiments, such as to reduce communication overhead and/or bandwidth, the computerized system sends the similar properties in one transmission or message, optionally after packing and/or compression.” Haub teaches in [0014]-0016], wherein a data storage system provides access to an initial object whose state includes a structure that contains one or more other objects. When data for an attribute is fetched from one object in the structure i.e. the object's structure context data for the corresponding attribute is prefetched from the other objects in the structure. Haub teaches in the Abstract and [0014], wherein individual plug-ins may be specific to a given data file format and metadata for each data store in the enterprise may be indexed in a unified manner. The unified indexing, in turn, provides the ability to browse and query the indexed data without requiring the opening or reading from a source data file. One example of an indexing operation is described in FIG. 6. The plug-in may read in the attributes/properties from any previously stored file into the data index for searching custom file formats and legacy data. The meta-data in an existing data store may be reused as a template, or may be adapted for storing a similar or related measurement 
In Fig. 5, the component can be an attribute, scalar values and object references or a structure of object. The data storage system then retrieves the desired component of the state of an object and returns it to the caller. The data storage system also prefetches additional components of the state of object. The state consists of its structures, which are the collections implemented by its class's interfaces, and its attributes, which are properties implemented by its class's interfaces. When an application accesses a component of the object's state, where that component is a collection or property of an interface, the repository prefetches all of the components supported by the interface or all of the components of the same kind (i.e. all of the collections or all of the properties) supported by the interface. For example, when an application accesses a property in the object's state, where that property is a member of an interface, the repository prefetches all of the properties supported by the interface.
 “(ii) and a priority based on a number of the at least one common element in the properties of the other objects in the plurality of objects;” (See Col. 9, lines 31-42)(The data cache 326 stores the most recently accessed i.e priority based stored or extracted data, in order to reduce access times for subsequent operations involving the same data. In another embodiment, the data cache may reduce or eliminate the number of accesses to a particular data file, by fetching meta-data and/or some portion of the data file, such that applications are not required to access the data file itself for browsing or querying the file. In other embodiments, the data cache 326 may be coupled to indexing service 310 and store indexed information on measurement data files.)
But Haub does not explicitly disclose “packing by the processor the entries corresponding to the requested properties along with entries corresponding to said properties of the other objects to be subsequently required by the first object in accordance with the determined priority; and sending by the processor the packed entries in one transmission over the communication network to the first client computer to avoid superfluous queries and overhead thereof about the determined other objects., thus reducing communication overhead or bandwidth in the communication network.”
However, Bernstein teaches “packing by the processor the entries corresponding to the requested properties along with entries corresponding to said properties of the other objects to be subsequently required by the first object in accordance with the determined priority; and sending by the processor the packed entries in one transmission over the communication network to the first client computer to avoid superfluous queries and overhead thereof about the determined other objects., thus reducing communication overhead or bandwidth in the communication network.” (Haub teaches in [0026] and [0214], wherein the desired measurement data, matching the received query may be provided over the network to the remote client. Providing the desired measurement data to the remote client may include providing connection information to access the desired measurement data. The measurement data may be provided to the client by transmitting connection information, measurement data locations, addresses, passwords, security information, etc. to the remote client.  By using individual plug-ins, which may be specific to a given data file format, the metadata for each data store in the enterprise may be indexed in a unified manner. The unified indexing, in turn, provides the ability to browse and query the indexed measurement data without requiring the opening or reading from a source data file. A user of the TDM infrastructure may be able to add one or more custom properties to the metadata associated with the measurement data stored in the plurality of data files in the TDM infrastructure. In some embodiments, metadata may be stored in a relational SQL database that each correspond to a level/grouping of data.
Bernestein also teaches in [0014]-[0016]) various strategies to prefetch relevant data items, i.e. properties when an application first accesses an initial data item included in the state of an object. The prefetching means retrieving data for an object or related objects/properties prior to an explicit request for access to the data by the application.
In one method used to prefetch data, a data storage system provides access to an initial object whose state includes a structure that contains one or more other objects. The structure that contains those other objects is called the structure context of those other objects. When data for an attribute is fetched from one object in the structure, data for the corresponding attribute is prefetched from the other objects in the structure, incurring a minimal incremental cost per item prefetched. The prefetched attribute data is held in a cache for later use. If the application later needs attribute data from an object in the structure, the system retrieves the attribute data from the cache if it is present, thereby avoiding the high fixed overhead cost of accessing the persistent storage for each attribute that can be successfully retrieved from the cache.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Haub (Intelligent Storing and Retrieving in an Enterprise Data System) with Bernstein (Prefetching and caching persistent objects) in order to allow for the prefetched attribute data to be held in a cache for later use. If the application later needs attribute data from an object, the system retrieves the attribute data from the cache if it is present, thereby avoiding the high fixed overhead cost of accessing the persistent storage for each attribute that can be successfully retrieved from the cache.
One having ordinary skill would also be motivated to combine Haub and Bernstein, in view of the suggestions provided by Bernstein in paragraph [0012], which suggests, “there is a need in the art for a mechanism to increase the performance of object-oriented systems. The mechanism should allow applications to access objects using current methods, while taking advantage of common patterns of use to decrease the time required to access objects.” 

	Regarding claim 17, Haub in view of Bernstein discloses “The computerized method according to claim 21, wherein properties of an object in said plurality of objects are selected from; names of the object, addresses of the object in a storage device or links to a network storage device, access histories of the object, access permissions to the object, classification of an object, attributes of the object set by an operating system, and keywords or phrases or extracts or citations or excerpts from the object (See Col. 11, lines 43-50) (The different interfaces and components between an application and the data store may pass security information from the application to the data store, such as the user name and password, and may pass information about access rights for new data objects to the data store so that they can be stored in the ACL. A data model may define a structure of data items, their attributes, and relationships between different data items. In one embodiment, the data model configuration 323 and data management 324 functions may be used to configure and manage information relating to a data model, such as meta-data.)
	Regarding claim 18, Haub in view of Bernstain discloses “The computerized method according to claim 21, wherein an object in said plurality of objects comprise a document or a file or a database having properties of an object.” (See Bernstein: Abstract and [0066]) (The objects have attributes, where each attribute is identified by a name. Upon a fetch of an attribute in the first object, the system also fetches related data. The related data includes other attributes in the object, and attributes in the other objects of the set having the same name as the attribute fetched for the first object. The data storage system uses the Microsoft Repository object model, where the objects stored in the repository are Microsoft COM objects, each object is an instance of a COM class, and the state of each object is organized according to the interfaces of its class. The state consists of its structures, which are the collections implemented by its class's interfaces, and its attributes, which are properties implemented by its class's interfaces. Per the method described, when an application accesses a component of the object's state, where that component is a collection or property of an interface, the repository prefetches all of the components of the same kind (i.e all of the properties.)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine the cited references, in order to allow for the prefetched attribute data to be held in a cache for later use. If the application later needs attribute data from an object, the system retrieves the attribute data from the cache if it is present, thereby avoiding the high fixed overhead cost of accessing the persistent storage for each attribute that can be successfully retrieved from the cache.
	As per claim 19, this claim is rejected based on arguments given above for rejected claim 17 and is similarly rejected.
As per claim 20, this claim is rejected based on arguments given above for rejected claim 18 and is similarly rejected.
Regarding claim 22, Haub in view of Bernstein discloses “The computerized method according to claim 21, farther comprising compressing the packed entries for the one transmission over the communication network.” (See Col. 9, lines 55-60) (The store 321 and extract 322 functions may further rely upon a data cache 326 for buffering data going into or coming from storage layer 306. TDM framework effectively encapsulates the management of various data stores within the TDM framework, and thereby centralizes TDM within the enterprise system 200.)
Regarding claim 23, Haub in view of Bernstein discloses “The computerized method according to claim 21, wherein the properties of the other objects comprise properties of all other objects determined as similar to the properties of the first object.” (Col. 26, lines 15-25) (Where the client is connected to the TDM infrastructure 320 via other means, it may be necessary to communicate connection information to the remote client, e.g., before receiving the query. In such cases, the administrator of one or more servers associated with receiving queries, and/or the TDM infrastructure 320 may be operable to communicate connection parameters and/or server name(s) for the server(s)/TDM infrastructure 320 to the remote client. In some embodiments, these connection parameters and server name may be packaged in a "datafinder" definition. The definition may be transmitted as a single file or may span a plurality of files as desired.)
Regarding claim 24, Haub in view of Bernstein discloses “The computerized method according to claim 21, wherein the computer client computer is at least temporarily linked to the indexing server over the communication network when sending the request.” (Col. 26, lines 15-25) (Where the client is connected to the TDM infrastructure 320 via other means, it may be necessary to communicate connection information to the remote client, e.g., before receiving the query. In such cases, the administrator of one or more servers associated with receiving queries, and/or the TDM infrastructure 320 may be operable to communicate connection parameters and/or server name(s) for the server(s)/TDM infrastructure 320 to the remote client. In some embodiments, these connection parameters and server name may be packaged in a "datafinder" definition. The definition may be transmitted as a single file or may span a plurality of files as desired.)
As per claim 25, this claim is rejected based on arguments given above for rejected claim 21 and is similarly rejected, including “A computerized system for managing properties of objects with reduced communication overhead and computational loading, the computerized system comprising: a storage device for storing properties of a plurality of objects; a computer; and a server comprising a processor configured to receive a request” (See Fig. 1)
As per claim 26, this claim is rejected based on arguments given above for rejected claim 22 and is similarly rejected.
As per claim 27, this claim is rejected based on arguments given above for rejected claim 23 and is similarly rejected.
As per claim 28, this claim is rejected based on arguments given above for rejected claim 24 and similarly rejected.
Regarding claim 29, Haub in view of Bernstein discloses “The computerized method according to claim 21, wherein, resources of the first client computer are used for indexing or to complete indexing of the other objects, thereby reducing computational load of indexing of the other objects in the indexing server.” (See Haub: Fig. 7-10 and Abstract [006]) (The indexing service is arranged to batch process groups of items such that the frequency of reported partial search results minimizes unnecessary delays. The batch process groups may be selected according to a priority rule, logical relationships between items in the group, or some other set of rules. The user may terminate the search prior to completion of all batches. The indexing service may be configured to continue indexing the remaining items at a reduced priority level such that the user experience is not detracted by the ongoing background process of indexing. Since indexing results trickle in on an ongoing basis, users are permitted to process and/or view indexing results without waiting for the complete indexing process to be completed.)
Regarding claim 30, Haub in view of Bernstein discloses “The computerized method according to claim 29, the first client computer further sends to the Indexing server the indexing of the other objects.”(See [006]) (The indexing service may be configured to continue indexing the remaining items at a reduced priority level such that the user experience is not detracted by the ongoing background process of indexing.)
Regarding claim 31, Haub in view of Bernstein discloses “The computerized system of claim 25, wherein, resources of the first client computer are used for indexing or to complete indexing of the other objects, thereby reducing computational load of indexing of the other objects in the indexing server.” (See Abstract and [006]) (The indexing service is arranged to batch process groups of items such that the frequency of reported partial search results minimizes unnecessary delays. The batch process groups may be selected according to a priority rule, logical relationships between items in the group, or some other set of rules. The user may terminate the search prior to completion of all batches. The indexing service may be configured to continue indexing the remaining items at a reduced priority level such that the user experience is not detracted by the ongoing background process of indexing. Since indexing results trickle in on an ongoing basis, users are permitted to process and/or view indexing results without waiting for the complete indexing process to be completed.)
Regarding claim 32, Haub in view of Bernstein discloses “The computerized system of claim 25, the first client computer further sends to the indexing server the indexing of the other objects.” (See Fig. 2-3) (FIG. 2 is a diagram illustrating an example query indexing system; FIG. 3 is a diagram illustrating a sequence of processing flows in another example query indexing system.)

 Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154      


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154